EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:


In claim 30, delete “42” and insert –41--.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The amendment of 02/11/21 renders moot the rejection applied over the claims in the last office action. Thus, claims 20-21 and 23-38 are allowed as amended. Furthermore, the prior art of record does not disclose or suggest “an apparatus for obtaining personalized coffee blends, said apparatus comprising a plurality of supply units, each of said supply units configured to supply a specific type of coffee beans to a collection container, each of said supply units comprising a second singularized feed device configured to remove coffee beans, one at a time, in a singularized manner, from said containing device, wherein the containing device is provided with a through aperture made in a bottom wall of the containing device and a discharge aperture in an upper wall of the containing device and aligned vertically with the through aperture, wherein the containing devices .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JACQUES M SAINT SURIN/Examiner, Art Unit 2861